Citation Nr: 0524972	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  02-14 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a disability of the 
left upper extremity manifested by complaints of weakness, 
numbness, and decreased sensation. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to August 
1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in December 2000, a statement of the case was 
issued in February 2002, and pursuant to a March 2002 request 
for an extension of time, a timely substantive appeal was 
received in September 2002.  In December 2004 the veteran 
testified at a hearing before the RO.  The veteran had 
originally requested a hearing before the Board, however, 
withdrew this request in November 2004 in lieu of a hearing 
before the RO.

In March 2003, the veteran withdrew his claims of entitlement 
to service connection for small calcification adjacent to 
humeral neck area medially, and residuals of a broken nose.  
Consequently, these issues are no longer in appellate status.

In July 2005, the veteran submitted correspondence and 
medical evidence with regard to a claim that rosacea was due 
to moderate pain caused by chest pain and carpal tunnel which 
caused him to drink alcohol while in service.  This is 
referred to the RO for appropriate action.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In August 2005, the Board granted a motion for a 90 day 
extension of the time period for submission of additional 
evidence.  Additional evidence has been received, and 
although some evidence appears to be duplicative, other 
evidence appears to be new.  In late August 2005, the Board 
received a communication from the veteran in which he 
indicated that he wanted his appeal remanded to the RO for 
review of the new evidence he had submitted.  

Accordingly, the case is hereby REMANDED for the following:

The RO should review all of the evidence 
received since the most recent 
supplemental statement of the case.  If 
the benefit remains denied, then the 
veteran and his representative should be 
furnished another supplemental statement 
of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN. S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




